Citation Nr: 0513836	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease, secondary to the service-connected body 
dysmorphic disorder.  

3.  Entitlement to an increased rating for a scar on the back 
of the scalp due to acne keloidalis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from June 1981 to 
June 1985.  He also has an unverified period of service with 
the Air Force Reserves from approximately 1986 to 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and April 2003 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                   

The issue of entitlement to service connection for bilateral 
hearing loss will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 

By a January 2003 rating action, the RO denied the 
appellant's claim for an increased rating for his service-
connected body dysmorphic disorder (claimed as an inferiority 
complex).  The appellant filed a notice of disagreement in 
January 2003, and a statement of the case was issued in 
August 2003.  However, there is no indication from the 
information of record that the appellant filed a substantive 
appeal as to this issue.  

In a January 2004 rating action, the RO increased the 
disability rating for the appellant's service-connected body 
dysmorphic disorder from 10 percent to 30 percent disabling, 
effective from January 22, 2002, the date of the appellant's 
original claim.  The appellant disagreed with the evaluation 
and filed a notice of disagreement in January 2004.  A 
statement of the case was issued in July 2004.  However, 
although it appears that the appellant subsequently filed a 
substantive appeal which was received by the RO, the 
substantive appeal has not been associated with the claims 
file.  In this regard, the issue of entitlement to an 
increased rating for the service-connected body dysmorphic 
disorder has been assigned a separate docket number from the 
issues listed on the cover page of this decision.  Thus, the 
issue of entitlement to an increased rating for the 


service-connected body dysmorphic disorder is not yet before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The appellant's currently diagnosed gastroesophageal 
reflux disease (GERD) is not causally related to or worsened 
by his service-connected body dysmorphic disorder.  

2.  The appellant's scar on the back of the scalp due to acne 
keloidalis is manifested by scarring and disfigurement on the 
back of the neck and scalp which continues up into the sides 
of the head, with scaling and flaking dermatitis in a number 
of areas, hair loss about the occiput and pareital scalp, and 
erratic hair growth over the top of the scalp which is also 
disfiguring; the appellant's service-connected skin 
disability covers more than 40 percent of exposed areas.   

3.  The appellant does not have palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired set of features; or six or more of the 
characteristics of disfigurement enumerated in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  


CONCLUSIONS OF LAW

1.  The appellant's GERD is not proximately due to or the 
result of his service-connected body dysmorphic disorder.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).

2.  The criteria for a 60 percent evaluation for the 
appellant's scar on the back of the scalp due to acne 
keloidalis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118a, Diagnostic Code 7806 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in November 2002, prior to the initial 
rating decision with regard to the issue of entitlement to an 
increased rating for a scar on the back of the scalp due to 
acne keloidalis, in which the appellant was notified of the 
types of evidence he needed to submit, and the development 
the VA would undertake.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the RO sent the appellant a 
letter in April 2003, prior to the initial rating decision 
with regard to the issue of entitlement to service connection 
for GERD, secondary to the service-connected body dysmorphic 
disorder, in which the appellant was notified of the types of 
evidence he needed to submit, and the development the VA 
would undertake.  See Quartuccio, 16 Vet. App. at 183.  The 
aforementioned letters specifically informed the appellant 
what was needed from him and what VA would obtain on his 
behalf.  Id.  For example, the letters told him that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies.  The appellant was informed that 
he was responsible for providing sufficient information to VA 
so records could be requested.  In addition, the Board 
observes that the June and August 2003 statements of the case 
provided the appellant with the text of the relevant portions 
of the VCAA, as well as the implementing regulations.  The 
Board further notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  The appellant has also 
been notified of the applicable laws and regulations 
pertinent to his service connection claim, on a secondary 
basis, and to his increased rating claim.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims.  Id.  Thus, 
VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2003, the appellant underwent a 
VA examination which was pertinent to his service connection 
claim.  In addition, in December 2002, and March and July 
2003, the appellant underwent VA examinations which were 
pertinent to his increased rating claim.  The Board further 
observes that in this case, there is no outstanding evidence 
to be obtained, either by VA or the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 448.     

In the instant case, the appellant contends that due to his 
service-connected body dysmorphic disorder, he experienced a 
lot of stress which caused him to develop GERD.  
Specifically, in the appellant's May 2003 notice of 
disagreement, which was submitted by the appellant's 
representative, the appellant's representative stated that 
"current medical opinion" indicated that stress could 
increase acid production in a person's stomach, which in 
turn, increased the risk for developing acid reflux.  Thus, 
the appellant's representative maintained that because the 
appellant had been diagnosed with a disorder which was 
directly related to stress, the appellant's acid reflux was 
then secondary to his service-connected body dysmorphic 
disorder.  In this regard, by a May 2002 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for body dysmorphic disorder, claimed as an 
inferiority complex.   

In February 2003, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from April 2002 to January 
2003.  The records show that in January 2003, the appellant 
was treated for complaints of epigastric discomfort, 
especially when lying down.  It was noted that the appellant 
had a known history of GERD, and that he was no longer on any 
acid protective medication.  Following the physical 
examination, the assessment was GERD.  

In April 2003, the appellant's representative, on behalf of 
the appellant, submitted copies of two medical articles on 
GERD from the Internet.  In the first article, it was noted 
that while stress could increase acid production, which would 
worsen an existing ulcer, the majority of doctors believed 
that stress did not cause ulcers.  According to the second 
article, following a review of recent clinical studies where 
the relationship between stress and a worsening of GERD 
symptoms was examined, it was found that GERD patients that 
were stressed reported worsening of typical heartburn 
symptoms.  According to the article, psychological factors, 
such as anxiety and somatisation, could play a role, 
particularly in those patients without esophageal 
inflammation.  It was noted that increased esophageal 
sensitivity to acid appeared to be the underlying mechanism.  

In April 2003, the appellant underwent a VA examination.  At 
that time, the examining physician noted that he had reviewed 
the appellant's claims file.  The examiner indicated that 
according to the appellant, in approximately 1999, he 
developed initial symptoms relating to abdominal discomfort 
and heartburn.  The appellant stated that he started using 
Maalox and Rolaids on a frequent and regular basis.  He 
reported that approximately two years ago, his VA physician 
told him that he had GERD based on an upper gastrointestinal 
series.  The examiner noted that a review of the "CPRS" 
system failed to identify any documentation of studies that 
had been performed.  According to the examiner, the appellant 
was currently taking Prilosec twice a day and his current 
symptoms included pyrosis, which was always located in the 
epigastric area, and dysphagia for solids.  The appellant 
also had acid reflux in the back of his throat which would 
wake him up in the middle of the night.  However, since the 
appellant started taking Prilosec, the number of times he was 
awoken from his acid reflux was significantly improved.  The 
examiner noted that the addition of raising the head of the 
appellant's bed seemed to have also been productive to help 
reduce the appellant's symptoms.  The appellant denied any 
episodes of hematemesis or melena.  He reported that he also 
had regurgitation of his stomach contents and frequently 
would have a small amount of food come up in the back of his 
throat, and on occasion, actually leak out of his mouth onto 
the pillow in his sleep.  According to the appellant, 
although he frequently had nausea, he never vomited on more 
than one occasion per month.  

Upon physical examination, the appellant was in no acute 
distress with regard to his esophagus and/or hiatal hernia.  
There was no evidence of general state of health issue or 
anemia or malnutrition.  The appellant weighed 207 pounds.  
The examiner noted that according to the appellant, although 
his normal body weight was 190 pounds, he had gained 17 
pounds in the past several months due to his attempt to 
relieve his GERD symptoms.  The appellant reported that he 
was currently experiencing low mood subsequent to having been 
recently assaulted by two individuals.  Following the 
physical examination, the diagnosis was GERD.  In regard to 
the evidence of record which showed that the appellant had 
received treatment for alcohol and drug abuse in 2001, the 
examiner opined that the appellant's GERD was not caused by 
recent alcohol and drug abuse and its treatment in 2001.  In 
addition, the examiner further concluded that the appellant's 
GERD was not related to or caused by a psychiatric condition.  
Specifically, the examiner opined that the appellant's GERD 
was not secondary to his service-connected body dysmorphic 
disorder.  The examiner stated that it was a well-accepted 
fact that mental health issues did not create or cause GERD.  
According to the examiner, after careful questioning of the 
appellant, he had not given any indication that he had 
increased degree of severity of his GERD symptomatology "in 
any way, shape, or form" related to either exacerbations, or 
increased severity of symptoms relating to any of his mental 
health issues, including body dysmorphic disorder, any 
psychiatric condition, or treatment for, or disease relating 
to alcohol and drug abuse.  The examiner indicated that the 
appellant had taken recent increased efforts to clinically 
lessen the severity of his symptoms in the form of elevation 
of the head of the bed, and modifying his treatment protocol 
to include twice a day dosing of the Prilosec, and that the 
appellant had verbalized that that had significantly lessened 
the severity of his symptoms.  According to the examiner, 
that would give rise to a good clinical response to GERD that 
would be more typically caused by hiatal hernia.      

In light of the above, the Board recognizes that the evidence 
of record shows that the appellant has currently been 
diagnosed with GERD.  However, while the medical evidence of 
record shows that the appellant currently has GERD, the 
medical evidence does not show that his GERD was caused or 
made worse by his service-connected body dysmorphic disorder.  
As stated above, in the appellant's April 2003 VA 
examination, the examiner opined that the appellant's GERD 
was not secondary to his service-connected body dysmorphic 
disorder, or to any other psychiatric condition.  In this 
regard, the examiner stated that it was a well-accepted fact 
that mental health issues did not create or cause GERD.  In 
addition, the examiner further noted that after careful 
questioning of the appellant, he had not given any indication 
that he had increased degree of severity of his GERD 
symptomatology "in any way, shape, or form" related to 
either exacerbations, or increased severity of symptoms 
relating to any of his mental health issues, including body 
dysmorphic disorder or any psychiatric condition.  Moreover, 
the examiner reported that the appellant's recent efforts to 
clinically lessen the severity of his symptoms, including 
elevation of the head of the bed and modifying his treatment 
protocol to include twice a day dosing of the Prilosec, gave 
rise to a good clinical response to GERD that would be more 
typically caused by hiatal hernia.

With respect to the medical articles from the Internet 
submitted by the appellant's representative, on behalf of the 
appellant, which related to GERD and the relationship between 
stress and a worsening of GERD symptoms, the Court has held 
that a medical article or treatise can provide support, but 
that such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
submitted articles merely discuss GERD and the relationship 
between stress and a worsening of GERD symptoms.  However, 
the articles are very general in nature and do not include 
consideration of any facts specific to the appellant's 
circumstances.  As such, the articles, standing alone, are 
insufficient to show that the appellant's GERD was caused or 
made worse by his service-connected body dysmorphic disorder.   

In this case, the only evidence of record supporting the 
appellant's claim is his own lay opinion that he currently 
experiences GERD which was caused or made worse by his 
service-connected body dysmorphic disorder.  However, the 
Court has held that lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not a physician, he is not competent to make a determination 
that his GERD is related to his service-connected body 
dysmorphic disorder.  Espiritu, 2 Vet. App. at 492, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).     

The Board recognizes that in the appellant's May 2003 notice 
of disagreement which was submitted by the appellant's 
representative, the appellant's representative maintained 
that because the appellant had been diagnosed with a disorder 
which was directly related to stress, the appellant's acid 
reflux was then secondary to his service-connected body 
dysmorphic disorder.  To the extent such a statement is 
offered to establish that the appellant's GERD was caused or 
made worse by his service-connected body dysmorphic disorder, 
such a statement does not constitute competent evidence with 
respect to medical diagnosis or nexus.  As a lay person 
without medical expertise, the appellant's representative is 
not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; 
Grottveit, 5 Vet. App. at 91, 92-93.

In light of the above, as there is no evidence showing that 
the appellant's diagnosed GERD was caused or made worse by 
his service-connected body dysmorphic disorder, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for GERD, secondary 
to the service-connected body dysmorphic disorder.  
Accordingly, service connection for this disability must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    

III.  Increased Rating Claim

A.  Factual Background

In April 2002, the appellant underwent a VA scars 
examination.  At that time, he stated that while he was in 
the military, he started to notice pus and bumps on the back 
of his head.  The examiner noted that the appellant was 
subsequently diagnosed with acne keloidalis and 
pseudofolliculitis, and was treated with cortisone creams 
which did not help.  According to the examiner, alopecia then 
started to progress from both sides of the appellant's head 
to the back of the head.  The examiner indicated that the 
appellant had been left with a small patch of hair that 
started in the front and crown of the scalp and went to the 
upper occiput.  The physical examination showed that there 
was a large amount of alopecia on both sides of the scalp and 
the occiput.  There was a fair amount of scarring over the 
back of the head which was quite disfiguring.  No 
inflammation was noted and there was no keloid scar 
formation, but there was marked irregularity of the skin over 
the back of the scalp.  No limitation of function by those 
scars was noted.  Hair growth stopped at the crown of the 
scalp and the appellant was able to comb some of it 
backwards.  There was no ulceration, exfoliation, or crusting 
noted about the back of the scalp.  The diagnoses were the 
following: (1) acne keloidalis, (2) pseudofolliculitis, and 
(3) alopecia of the scalp, most likely secondary to diagnoses 
numbers one and two.  

By a May 2002 rating action, the RO granted the appellant's 
claim of entitlement to service connection for a scar on the 
back of the scalp due to acne keloidalis.  At that time, the 
RO assigned a 10 percent disability rating under Diagnostic 
Code 7800, effective from January 22, 2002, for the 
appellant's service-connected scar on the back of the scalp 
due to acne keloidalis.  

In November 2002, the appellant requested that his service-
connected skin disability be reevaluated for a higher rating.

A VA examination was conducted in December 2002.  At that 
time, the examiner noted that the appellant's complaints 
included redness on the posterior scalp area, especially 
after shampooing.  The appellant also reported that he had a 
burning sensation during every shampoo.  According to the 
examiner, the appellant seemed to have episodes of recurring 
micro-pockets of pus and micro-cysts that appeared on every 
three-day cycle.  The examiner indicated that the appellant's 
wife was present during the examination, and that she had 
reported that she would "debris" those lesions and then 
treat the individual lesion with hydrogen peroxide every 
three days.  The examiner stated that according to the 
appellant's wife, the pustule activity produced an off-white 
foul-smelling drainage material.  Photographs of the 
appellant's scalp were associated with the examination 
report.  The examiner reported that the photographs 
represented the scarring, as well as the very large area of 
alopecia that went up the bitemporal areas, as well as the 
occipital area to the crown of the head.  The diagnoses were 
the following: (1) acne keloidalis, and (2) 
pseudofolliculitis, alopecia of the scalp.  

In February 2003, the RO received VAMC outpatient treatment 
records from April 2002 to January 2003.  The records show 
that in December 2002, the appellant was treated for 
complaints of itching and burning on the posterior scalp.  At 
that time, it was noted that the appellant had a history of 
pseudofolliculitis and acne keloidalis.  It was also reported 
that the appellant had been using over-the-counter topical 
creams and medications with no benefit.  Upon physical 
examination, it was indicated that on the posterior scalp 
region, the appellant had extensive scarring and hair loss.  
There were no active pustules, and there was no infection.  
The assessment was pseudofolliculitis.  

In March 2003, the appellant underwent a VA scars 
examination.  At that time, the examiner stated that since 
December 2002, the appellant's skin condition on his head had 
spread to the front of his head and now was in his ears.  
According to the examiner, it covered approximately 80 
percent of his head.  The appellant was prescribed Polysporin 
and Absorbase which did not really help with the itching and 
irritation.  The prescribed medication also irritated the 
appellant's scalp and he had noticed no improvement in actual 
progression.  The examiner indicated that according to the 
appellant, he considered his condition more disfiguring than 
it was at the time of his last VA examination.  The appellant 
noted that he had left a job in September 2002 at St. 
Joseph's Hospital because of problems relating to his skin 
condition.  The appellant stated that he was "written up" 
several times for wearing a cloth cap and that he left the 
job when he realized that he was about to get fired.  He 
indicated that he subsequently found nighttime employment 
which was not around people and did not require him to 
explain his scalp disorder or not wear the cap.  The examiner 
noted that there was dysesthesia in the appellant's scalp, 
with an unpleasant sensation on light palpation and a 
hypersensitive sensation.  

Upon physical examination, the appellant had considerable 
scarring on the back of his neck and scalp which continued up 
into the sides of the head.  The appellant was left with 
significantly limited areas of hair right on the top of his 
head and even those were quite sparse.  There was scaling and 
flaking in a number of areas.  Inside both ears, left more 
than right, there was erythematous scaling and flaking areas.  
The diagnoses were acne keloidalis and pseudofolliculitis, 
with progressive alopecia and scaling and flaking dermatitis.  
Photographs of the appellant's scalp were associated with the 
examination report.  VAMC outpatient treatment records, dated 
in February and March 2003, were also attached to the 
examination report.  The records show that in February 2003, 
the appellant was examined by a dermatologist for complaints 
of a rash on his scalp and ears, with scaling and itching.  
The examiner indicated that in the past, the appellant had 
had a severe inflammatory scalp condition which ultimately 
lead to scarring on his scalp and hair loss about the occiput 
and pareital scalp.  The physical examination showed smooth 
patches of scar about the peripheral and occipital scalp, 
without inflammation, and there was red crusted scaling 
plaque scattered throughout the vertex and ears.  The 
assessment was scarring and folliculitis which was mostly 
burned out, with psoriasis of the scalp and ears.  

The VAMC outpatient treatment records also reflect that in 
March 2003, the appellant was treated for complaints of a 
chronic and very long-standing rash on his scalp.  Upon 
physical examination, the appellant had diffuse scarring 
about the parietal and occipital scalp, with minimal 
inflammation there.  There were diffuse reddish, scaling 
patches over the entire vertex of the scalp and hair bearing 
area.  There was redness and scaling about the ears.  The 
assessment was chronic long-standing scarring, folliculitis.  
The examiner noted that the appellant had permanent hair loss 
about the lower scalp, and psoriasis-like eruption on areas 
where there was hair on the vertex and ears.  

In an August 2003 rating action, the RO increased the 
disability rating for the appellant's service-connected scar 
on the back of the scalp due to acne keloidalis, from 10 
percent to 30 percent disabling under Diagnostic Code 7800, 
effective from November 18, 2002.  

A VA skin examination was conducted in July 2003.  At that 
time, the appellant stated that he used Temovate gel and 
Absorbase cream, but that they did not help and often burned 
his skin.  According to the appellant, redness of the scalp 
occurred after use of those creams.  The appellant denied 
fever or weight loss.  He indicated that he had a fair amount 
of itching, excessive oily scalp, and excessive flaking and 
scaling.  

Upon physical examination, the appellant had no hair growth 
at all over most of the head and scalp.  He only had two 
strips of hair growing in an erratic fashion over the crown 
of the scalp on each side.  Scaling lesions were somewhat 
thick and oily over both frontal areas and those were 
measured as 8 x 4 centimeters (cm.) over the left side, and 
13 x 6 cm. over the right side.  The appellant had a fair 
amount of scarring over the posterior occiput from old 
lesions.  He had no hair growth at all over the back or sides 
of the scalp.  He also had a fair amount of hair loss over 
the crown.  Scarring and disfigurement was noted over the 
back of the head because of old lesions.  The examiner stated 
that that scarring and disfigurement was scarring alopecia 
and that it appeared to involve 30 to 40 percent of the 
entire scalp.  According to the examiner, that was localized 
to the occiput area.  The examiner indicated that concerning 
the new guidelines of skin problems, the appellant's entire 
scalp problem involved more than 40 percent of his scalp and 
head.  All of those areas were exposed.  The examiner 
reported that the appellant used nothing other than topical 
therapy and had been doing so for some time.  According to 
the examiner, the appellant had some vitiligenous changes 
over the back of the scalp because there was some lightening 
of his skin, but there was a cobblestone type of appearance 
over the back of the scalp which had been present for many 
years.  The examiner noted that the appellant also had a 
history of acne keloidalis and that that left changes with 
deep scarring over the posterior scalp.  According to the 
examiner, there were no cysts or inflammation upon the 
current examination and those appeared to be long term 
residuals.  The diagnosis was scarring folliculitis, with 
scaling noted over the top of the scalp and old vitiligenous 
changes over the posterior scalp from acne keloidalis.  The 
examiner stated that the appellant had a fair amount of 
disfigurement over the posterior scalp and that he had some 
erratic hair growth that was also disfiguring over the top of 
the scalp.  According to the examiner, the appellant was 
forced to wear an elastic nylon type garment to cover the 
scalp because of all of that disfigurement.      

B.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2004).  
Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

The RO has evaluated the severity of the appellant's scar on 
the back of the scalp due to acne keloidalis pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, which pertains to 
the disfigurement of the head, face, or neck.  Under the 
provisions of Diagnostic Code 7800, a 10 percent rating is 
warranted for one characteristic of disfigurement.  A 30 
percent rating is warranted for a skin condition with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 also provides the following notes:

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:

(1.) Scar 5 or more inches (13 or more 
cm.) in length.  (2.) Scar at least one-
quarter inch (0.6 cm.) wide at widest 
part.  (3.) Surface contour of scar 
elevated or depressed on palpation.  (4.) 
Scar adherent to underlying tissue.  (5.) 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
(6.) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
(7.) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.).  (8) Skin indurated and inflexible 
in an area exceeding six square inches 
(39 sq. cm.).  Id.  

Note (2): Tissue loss of the auricle 
under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical 
loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), are 
rated as appropriate.  Id.   

Note (3): When evaluating under these 
criteria, unretouched color photographs 
are taken into consideration.  Id.  

The appellant's service-connected skin disability may also be 
rated under Diagnostic Code 7806 for dermatitis or eczema.  
Diagnostic Code 7806 provides that a noncompensable 
evaluation will be assigned if dermatitis or eczema involves 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected and no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
evaluation will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).

The evidence of record demonstrates the requisite objective 
manifestations for the assignment of a 60 percent disability 
evaluation for the service-connected scar on the back of the 
scalp due to acne keloidalis under Diagnostic Code 7806.  As 
stated above, a rating of 60 percent is warranted under 
Diagnostic Code 7806 when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  In this regard, in the 
appellant's March 2003 VA examination, the examiner stated 
that the appellant's skin disorder covered approximately 80 
percent of his head.  Following the physical examination, the 
appellant was diagnosed with acne keloidalis and 
pseudofolliculitis, with progressive alopecia and scaling and 
flaking dermatitis.  In addition, in the appellant's most 
recent VA examination, in July 2003, the examiner 
specifically reported that the appellant's entire scalp 
problem involved more than 40 percent of his scalp and head.  
The diagnosis was scarring folliculitis, with scaling noted 
over the top of the scalp and old vitiligenous changes over 
the posterior scalp from acne keloidalis.  Therefore, in 
light of the above, the Board finds that the appellant is 
entitled to a 60 percent rating under Diagnostic Code 7806.    


Further, it is important to note that the evidence of record 
does not demonstrate that a rating in excess of 60 percent is 
in order.  In this regard, the Board notes that 60 percent is 
the maximum evaluation available under Diagnostic Code 7806.  
In addition, although the appellant's service-connected skin 
disability may also be rated under Diagnostic Code 7816 for 
psoriasis, the Board observes that the diagnostic codes 
assigned to eczema (Diagnostic Code 7806) and psoriasis 
(Diagnostic Code 7816) reflect identical symptomatology for 
each level of disability.  38 C.F.R. § 4.118 (2004).  Thus, 
60 percent is the maximum evaluation available under 
Diagnostic Code 7816 when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.    

The Board also notes that the appellant does not meet the 
criteria for the 80 percent rating under Diagnostic Code 
7800.  The evidence of record does not show that the 
appellant suffers from palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
set of features; or experiences six or more of the 
characteristics of disfigurement.  As such, a rating of 80 
percent under Diagnostic Code 7800 is not warranted in this 
case.  Moreover, the 60 percent rating which the Board has 
assigned exceeds the maximum rating for superficial, unstable 
scars (Diagnostic Code 7803), superficial, painful on 
examination scars (Diagnostic Code 7804), and alopecia under 
Diagnostic Codes 7830 and 7831.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7830, 7831 (2004).  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 60 percent assigned for the appellant's scar 
on the back of the scalp due to acne keloidalis.     

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected skin disability, interference with his employment 
is to be expected.  Nevertheless, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The Board recognizes that the appellant 
has noted that he had to leave a job in September 2002 
because of problems relating to his skin condition.  The 
appellant stated that he was "written up" several times for 
wearing a cloth cap and that he left the job when he realized 
that he was about to get fired.  He indicated that he 
subsequently found nighttime employment which did not require 
him to explain his scalp disorder or not wear the cap.  Thus, 
it is undisputed that the appellant's skin disability has an 
adverse effect on employment.  However, as noted above, the 
schedular rating criteria are designed to take such factors 
into account.  In the appellant's case, there is no 
indication that his skin disability is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease, secondary to the service-connected body dysmorphic 
disorder, is denied.  

A 60 percent rating for a scar on the back of the scalp due 
to acne keloidalis is granted, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

In a statement in support of claim (VA Form 21-4138), dated 
in March 2003, the appellant stated that following his period 
of active military service, he served in the Air Force 
Reserves, from December 1986 to December 1992, and was 
assigned to the Barksdale Air Force Base in Bossier City, 
Louisiana.  He indicated that his AFSC (Air Force Specialty 
Code) was "munition systems storage," and that he had to 
"download and upload" ammunition from the aircraft in the 
"flight line."  According to the appellant, due to his 
AFSC, he was exposed to loud noises, including airplane 
engine noises, which caused him to later develop bilateral 
hearing loss.

The appellant's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Air Force from June 1981 to June 1985.  In 
addition, the appellant's service medical records include a 
periodic non-flying physical examination report, dated in 
July 1986, which reflects that at that time, the appellant 
was in the Air Force Reserves.  According to the July 1986 
examination report, the appellant's physical examination was 
conducted at the Barksdale Air Force Base.  In regard to 
"other information," it was noted that the appellant was a 
"weapons mechanic."  Thus, although it appears that the 
appellant served in the Air Force Reserves, there is no 
evidence of record which verifies his service dates in the 
Air Force Reserves.  Moreover, the dates of the appellant's 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) have also not been verified.     

In light of the above, given that the appellant contends that 
he developed bilateral hearing loss while he was in the Air 
Force Reserves from December 1986 to December 1992, the Board 
finds that further efforts should be made in order to verify 
the appellant's period of service in the Air Force Reserves.  
In addition, medical records related to his reservist duties 
must be associated with the claims folder.  While the claims 
folder contains some of these records, it is not clear that 
all available records from his period of reserve service are 
in the claims folder.  The RO should also attempt to get the 
appellant's personnel file from his period of reserve 
service.  

In July 2003, the appellant underwent a VA audiological 
examination.  At that time, he stated that approximately 10 
years ago, he noticed a decrease in his hearing.  The 
examiner stated that the appellant served in the Air Force 
from June 1981 to June 1985, and that he was in the active 
reserves from 1986 to 1990.  The examiner indicated that 
according to the appellant, he had noise exposure in the 
military.  The appellant noted that he had worked on the 
flight line for six years and that he was exposed to noise 
from aircraft engines, jets, and machinery noise while 
inspecting ammunition.  He also reported noise exposure from 
the rifle range.  According to the appellant, ear protection 
was used on the rifle range.  The audiological examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 20, 25, 20, 25, and 25 
decibels, respectively, with a pure tone average of 24 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 25, 25, 25, 
and 25, decibels, with a pure tone average of 25 decibels.  
Speech discrimination percentages were 80 percent in his 
right ear and 76 percent in his left ear.  Following the 
audiological evaluation, the examiner stated that the 
appellant had no ratable hearing loss.  The examiner 
indicated that the appellant's speech discrimination scores 
should not be used for rating purposes since they did not 
reflect the appellant's pure-tone thresholds.  According to 
the examiner, the appellant had no difficulty understanding 
speech at normal conversational level in the sound booth.  
The examiner noted that the appellant's pure tone thresholds 
and speech reception thresholds were inconsistent indicating 
a functional hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).

In this case, upon a review of the appellant's July 2003 VA 
audiological evaluation report, although the examiner 
indicated that the appellant's speech discrimination scores, 
80 percent in his right ear and 76 percent in his left ear, 
should not be used for rating purposes since they did not 
reflect the appellant's pure-tone thresholds, nevertheless, 
the Board notes that if the scores were accepted, such 
findings would indicate a hearing loss disability as defined 
by 38 C.F.R. § 3.385 (2004).  Thus, in light of the above, it 
is unclear as to whether or not the appellant has hearing 
loss that is considered a disability for VA purposes.  See 
38 C.F.R. § 3.385.  Therefore, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine whether the 
appellant has hearing loss as defined by 38 C.F.R. § 3.385 
and, if so, whether his hearing loss is related to any period 
of the appellant's military service, to include active duty, 
ACDUTRA, or INACDUTRA.       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and/or the appropriate 
service entity and request that (1) it 
verify the appellant's period of service 
in the Air Force Reserves, to include 
verification of all periods of the 
appellant's ACDUTRA and INADUTRA, and (2) 
forward all available medical records 
and/or personnel/administrative records 
associated with such duty for 
incorporation into the record.  The 
search effort should be documented in the 
claims folder and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.  

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA 
audiological examination to determine if 
he currently has any hearing loss 
attributable to military service, to 
include active duty, ACDUTRA, or 
INACDUTRA.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
audiometric evaluation contained in the 
periodic non-flying physical examination 
report, dated in July 1986, and any other 
audiometric evaluations from the 
appellant's period of service in the Air 
Force Reserves which are associated with 
the claims folder.  The examiner is 
further requested to review the July 2003 
VA audiological examination report.      

All testing, to include an audiogram, 
should be performed.  It is requested 
that the examiner obtain a detailed 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether any 
current bilateral hearing loss is related 
to the appellant's period of military 
service, to include active duty, ACDUTRA, 
or INACDUTRA.  The examiner should 
specifically address the question of 
whether any degree of hearing loss began 
as a result of in-service noise exposure.  
If no disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated.  The rationale for the examiner's 
opinions should be set forth in detail.  
The report prepared should be typed.     

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.   

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


